Exhibit 10.1

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS

 

THIS THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”), dated as of  July 22,
2016, is among GLOBAL POWER EQUIPMENT GROUP INC., a Delaware corporation (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (the “Administrative Agent”), the LENDERS (as defined in the Credit
Agreement defined below) signing this Amendment, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Swingline Lender and in its capacity as Issuing
Lender.

 

RECITALS

 

A.                                    The Borrower, the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Lender are parties to that
certain Credit Agreement, dated as of February 21, 2012, as amended by that
certain First Amendment to Credit Agreement and First Amendment to Security
Agreement, dated as of April 25, 2012, that certain Second Amendment to Credit
Agreement, dated as of July 19, 2012, that certain Third Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Security Agreement, dated as
of March 4, 2013, but effective as of December 7, 2012, that certain Lender
Joinder Agreement, effective as of December 17, 2013, that certain Fourth
Amendment and Limited Waiver to Credit Agreement, dated as of December 22, 2014,
that certain Fifth Amendment and Limited Waiver to Credit Agreement, dated as of
May 28, 2015, that certain Limited Waiver and Sixth Amendment to Credit
Agreement, dated as of June 30, 2015, that certain Limited Waiver and Seventh
Amendment to Credit Agreement and Amendment to Other Loan Documents, dated as of
August 31, 2015, that certain First Amendment to Limited Waiver and Seventh
Amendment to Credit Agreement and Amendment to Other Loan Documents, dated as of
December 11, 2015 and that certain Second Amendment to Limited Waiver and
Seventh Amendment to Credit Agreement and Amendment to Other Loan Documents,
dated as of March 25, 2016 (as amended, the “Credit Agreement”).

 

B.                                    Prior to the execution and delivery of the
Limited Waiver and Sixth Amendment to Credit Agreement, dated as of June 30,
2015 (the “Limited Waiver and Sixth Amendment to Credit Agreement”), the
Borrower informed the Administrative Agent, the Lenders, the Swingline Lender
and the Issuing Lender that (i) the previously delivered audited financial
statements for the Fiscal Year ending December 31, 2014 and accompanying
Officer’s Compliance Certificate were incorrect, (ii) the representations set
forth in Section 6.26 of the Credit Agreement regarding such financial
statements and accompanying Officer’s Compliance Certificate were incorrect each
time such representations were made and (iii) as a result of such incorrect
financial statements, the Borrower had failed to keep proper books, records and
accounts in accordance with Section 7.7 of the Credit Agreement.  The failure to
keep proper books, records and accounts and the delivery of incorrect financial
statements for the Fiscal Year ending December 31, 2014, together with an
inaccurate Officer’s Compliance Certificate constituted a breach of Sections
6.26, 7.1(a), 7.2(a) and 7.7 of the Credit Agreement, and constituted Events of
Default under Sections 9.1(c), (d) and (e) of the Credit Agreement
(collectively, the “Original Known Existing Events of Default”).

 

C.                                    Pursuant to the Limited Waiver and Sixth
Amendment to Credit Agreement, the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Lender agreed, among other things, to
(i) temporarily waive the Original Known Existing Events of Default until
August 31, 2015 subject to the terms and conditions of the Limited Waiver and
Sixth Amendment to Credit Agreement and (ii) extend the period of time for the
delivery of the restated audited financial statements for the Fiscal

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 1

 

--------------------------------------------------------------------------------


 

Year ending December 31, 2014 and related corrected Officer’s Compliance
Certificate and for delivery of the quarterly financial statements for the 
Borrower’s fiscal quarters ended on or about March 29, 2015 and June 28, 2015
and accompanying Officer’s Compliance Certificates.

 

D.                                    Pursuant to the Limited Waiver and Seventh
Amendment to Credit Agreement and Amendment to Other Loan Documents, dated as of
August 31, 2015 (the “Original Limited Waiver and Seventh Amendment to Credit
Agreement”), the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agreed to (i) further temporarily waive the Original Known
Existing Events of Default until February 15, 2016 subject to the terms and
conditions of the Limited Waiver and Seventh Amendment to Credit Agreement,
(ii) further extend the period of time for  delivery of the restated audited
financial statements for the Fiscal Year ending December 31, 2014 and related
corrected Officer’s Compliance Certificate and for delivery of the quarterly
financial statements for the fiscal quarters ended on or about March 29, 2015
and June 28, 2015 and related Officer’s Compliance Certificate, and (iii) amend
certain provisions of the Credit Agreement and the other Loan Documents.

 

E.                                     Following the occurrence of various
Waiver Termination Events under the Original Limited Waiver and Seventh
Amendment to Credit Agreement, as amended by that certain First Amendment to
Limited Waiver and Seventh Amendment to Credit Agreement and Amendment to Other
Loan Documents dated as of December 11, 2015 (the “First Amendment to Limited
Waiver and Seventh Amendment to Credit Agreement”), the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Lender agreed to (i) reset and
extend until February 15, 2016 the temporary limited waiver under the Original
Limited Waiver and Seventh Amendment to Credit Agreement, and (ii) amend certain
of the provisions of the Credit Agreement and the Original Limited Waiver and
Seventh Amendment to Credit Agreement.

 

F.                                      Following the occurrence of additional
Waiver Termination Events under the Original Limited Waiver and Seventh
Amendment to Credit Agreement (as amended by the First Amendment to Limited
Waiver and Seventh Amendment to Credit Agreement), pursuant to that certain
Second Amendment to Limited Waiver and Seventh Amendment to Credit Agreement and
Amendment to Other Loan Documents dated as of March 25, 2016 (the “Second
Amendment to Limited Waiver and Seventh Amendment to Credit Agreement”), the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
agreed to (i) reset and extend until May 15, 2016 the temporary limited waiver
under the Original Limited Waiver and Seventh Amendment to Credit Agreement, and
(ii) amend certain of the provisions of the Credit Agreement and the Original
Limited Waiver and Seventh Amendment to Credit Agreement.

 

G.                                    On May 15, 2016, the Stated Waiver
Termination Date as in effect pursuant to the Original Limited Waiver and
Seventh Amendment to Credit Agreement (as amended by the First Amendment to
Limited Waiver and Seventh Amendment to Credit Agreement and the Second
Amendment to Limited Waiver and Seventh Amendment to Credit Agreement) occurred,
resulting in the occurrence of a new Waiver Termination Event. Pursuant to
various correspondence, telephone conferences and a letter dated June 30, 2016
from the Administrative Agent to the Borrower (the “June 2016 Notice Letter”),
the Administrative Agent (i) notified the Borrower of the Waiver Termination
Event arising under the Limited Waiver and Seventh Amendment to Credit Agreement
(as defined below) as a result of the passage of the Stated Waiver Termination
Date, (ii) notified the Borrower that all temporary waivers under the Limited
Waiver and Seventh Amendment to Credit Agreement had terminated, and
(iii) reserved all rights and remedies available under the Loan Documents and
otherwise.  As used in these recitals, the Original Limited Waiver and Seventh
Amendment to Credit Agreement, as amended by the First Amendment to Limited
Waiver and Seventh Amendment to Credit Agreement and as amended by the Second
Amendment to Limited Waiver and Seventh Amendment to Credit Agreement, is herein
referred to as the “Limited Waiver and Seventh Amendment to Credit Agreement”.

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 2

 

--------------------------------------------------------------------------------


 

H.                                   The Borrower has requested that the
Administrative Agent, the Required Lenders, the Swingline Lender and the Issuing
Lender agree to (i) reset and extend the temporary limited waiver under the
Limited Waiver and Seventh Amendment to Credit Agreement by temporarily waiving
the Waiver Termination Event identified in the June 2016 Notice Letter and in
Recital G above, including the Event of Default resulting from the event that
caused such Waiver Termination Event, and by temporarily waiving the Original
Known Existing Events of Default and the Anticipated Events of Default pursuant
to the terms and conditions of this Amendment, and (ii) amend certain of the
provisions of the Credit Agreement and the Limited Waiver and Seventh Amendment
to Credit Agreement pursuant to the terms and conditions of this Amendment.

 

I.                                        The Administrative Agent, the Required
Lenders, the Swingline Lender and the Issuing Lender are willing to agree to
such requests of the Borrower subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the
Administrative Agent, the Required Lenders, the Swingline Lender and the Issuing
Lender hereby agree as follows:

 

1.                                      DEFINITIONS.  All capitalized terms used
in this Amendment (including in the Recitals to this Amendment) which are not
expressly defined in this Amendment shall have the meanings given to them in the
Credit Agreement or the Limited Waiver and Seventh Amendment to Credit
Agreement, as applicable.

 

2.                                      ACKNOWLEDGMENTS OF THE BORROWER.  The
Borrower hereby acknowledges and agrees as follows:

 

(a)                                 Recitals.  The Recitals to this Amendment
are true and correct.

 

(b)                                 Loan Documents.  The Credit Agreement and
the Limited Waiver and Seventh Amendment to Credit Agreement, each as amended by
this Amendment, and each of the other Loan Documents are the legal, valid and
binding agreements of each Credit Party which is a party thereto, enforceable
against such Credit Party in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditor’s rights in general and the
availability of equitable remedies, regardless of whether considered in a
proceeding in equity or at law.

 

(c)                                  Obligations.  As of the Third Amendment to
Limited Waiver Agreement Effective Date, the Obligations of the Credit Parties
under the Loan Documents are not subject to any restriction, setoff, deduction,
claim, counterclaim or defense of any kind or character whatsoever.

 

(d)                                 Outstanding Principal in Respect of the
Revolving Credit Loans and the L/C Obligations.  The outstanding principal
balance of the Revolving Credit Loans and the L/C Obligations as of July 20,
2016 are as set forth on Schedule A attached to this Amendment and made a part
of this Amendment.

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 3

 

--------------------------------------------------------------------------------


 

3.                                      AMENDMENTS TO LIMITED WAIVER AND SEVENTH
AMENDMENT TO CREDIT AGREEMENT.

 

(a)                                 Section 1 of the Limited Waiver and Seventh
Amendment to Credit Agreement is hereby amended by amending or adding, as
applicable, the following definitions to read as follows:

 

“Anticipated Events of Default” means any Default or Event of Default arising
from the Borrower’s anticipated failure to comply with the financial covenants
set forth in Section 8.15(a) and Section 8.15(b) of the Credit Agreement for the
Fiscal Years ending December 31, 2012, December 31, 2013, December 31, 2014 and
December 31, 2015, each of the fiscal quarters ended within such Fiscal Years,
and the fiscal quarters ended on or about March 31, 2016 and June 30, 2016.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes accrued during such period, (ii) Consolidated Interest Expense
for such period, (iii) amortization, depreciation and other non-cash items for
such period, including any non-cash write-downs or non-cash write-offs including
fixed asset impairments or write-downs, intangible asset impairments and
deferred tax asset write-offs (except to the extent that such non-cash charges
are reserved for cash charges to be taken in the future), (iv) extraordinary
losses during such period (excluding extraordinary losses from asset
dispositions, severance and discontinued operations, unless such asset
disposition, severance  or discontinued operations costs have been approved in
writing by Administrative Agent), (v) non-cash stock compensation expense,
(vi) out-of-pocket costs and expenses paid in cash by the Borrower attributable
to the restatement of Borrower’s financial statements, and (vii) out-of-pocket
costs and expenses paid or reimbursed in cash by the Borrower attributable to
(A) the consultants and appraisers engaged by the Administrative Agent pursuant
to Section 4(j), Section 4(p) and Section 5 of the Agreement, (B) visits and
inspections made by the Administrative Agent pursuant to Section 7.13 of the
Credit Agreement and (C) legal costs and expenses incurred by the Administrative
Agent and/or the Lenders in connection with this Agreement, less (c) interest
income, Federal, state, local and foreign income tax benefits, write-ups,
re-evaluations and non-cash gains resulting from the marking or re-evaluation of
any asset and any extraordinary gains during such period.

 

“Known Existing Events of Default” means, collectively, the Original Known
Existing Events of Default, the Additional Known Existing Events of Default as
defined in the Recitals to the First Amendment to Limited Waiver and Seventh
Amendment to Credit Agreement and the Known Existing Waiver Termination Events.

 

“Known Existing Waiver Termination Events” means the existing Waiver Termination
Events identified in (a) Recitals E, F, G and H of the First Amendment to
Limited Waiver and Seventh Amendment to Credit Agreement, (b) Recital F of the
Second Amendment to Limited Waiver and Seventh Amendment to Credit Agreement,
and (c) Recital G of the Third Amendment to Limited Waiver and Seventh Amendment
to Credit Agreement.

 

“Third Amendment to Limited Waiver and Seventh Amendment to Credit Agreement”
means that certain Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents dated as of July    ,
2016, by and among

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 4

 

--------------------------------------------------------------------------------


 

the Borrower, the Administrative Agent, the Required Lenders, the Swingline
Lender and the Issuing Lender, and acknowledged and agreed to by each of the
Subsidiary Guarantors.

 

“Third Amendment to Limited Waiver Agreement Effective Date” means the date on
which all of the conditions to the effectiveness of the Third Amendment to
Limited Waiver and Seventh Amendment to Credit Agreement set forth in Section 6
of the Third Amendment to Limited Waiver and Seventh Amendment to Credit
Agreement have been satisfied to the satisfaction of the Administrative Agent.

 

“Stated Waiver Termination Date” means October 31, 2016.

 

(b)                                 Section 4 of the Limited Waiver and Seventh
Amendment to Credit Agreement is amended by amending and restating subsection
(e) in its entirety to read as follows:

 

(e)                                  [Reserved.]

 

(c)                                  Section 4 of the Limited Waiver and Seventh
Amendment to Credit Agreement is amended by amending and restating subsection
(i) in its entirety to read as follows:

 

(i)                                     Financial Covenants. The Borrower shall
(A) achieve Consolidated Adjusted EBITDA of not less than the amounts set forth
on Schedule A to this Agreement and made a part of this Agreement; (B) maintain
Liquidity of not less than the amounts set forth on Schedule A to this Agreement
and made a part of this Agreement; and (C) not permit certain
restatement-related expenses incurred and paid by Borrower to exceed the amount
set forth on Schedule A to this Agreement and made a part of this Agreement.

 

(d)                                 Section 4 of the Limited Waiver and Seventh
Amendment to Credit Agreement is amended by amending and restating subsection
(n) in its entirety to read as follows:

 

(n)                                 Application of Cash Collateral and Other
Collections and Proceeds of Collateral to the Secured Obligations.  From and
after the Third Amendment to Limited Waiver Agreement Effective Date, the
Borrower will, and will cause each Subsidiary to, (i) instruct all account
debtors to make payments due to the Borrower or any Subsidiary directly to a
special lockbox under the control of the Administrative Agent or to a deposit
account designated by the Administrative Agent, with each such payment to be
made either by wire transfer, ACH or such other means as the Administrative
Agent may direct or approve, and (ii) immediately deposit all checks, drafts,
cash and other payments and proceeds received by the Borrower or any Subsidiary
into a collateral account established by the Administrative Agent for the
deposit of such amounts and payments (such account, as it may be re-numbered or
re-captioned from time to time, together with all subaccounts thereof and any
duplicate, corollary or replacement account thereof, the “Collection Account”).
The Borrower, for itself and on behalf of each Subsidiary, hereby authorizes and
directs the Administrative Agent to deposit all checks, drafts, cash and other
payments and proceeds received in said lockbox into the Collection Account. If
the Borrower or any Subsidiary receives a payment of the proceeds of Collateral
directly, the Borrower will promptly deposit the payment or such proceeds into
the Collection Account, and until so deposited, the Borrower or such Subsidiary,
as applicable, agrees to hold all such payments and proceeds in trust for the
Administrative Agent without commingling with other funds or property. All cash
Collateral and all other collections and proceeds of Collateral received by the
Borrower or any other Credit Party will be applied daily to repay to the Secured
Obligations. The Borrower agrees to execute such additional agreements and
documents as the Administrative Agent may

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 5

 

--------------------------------------------------------------------------------


 

from time to time request to establish the control of the Administrative Agent
over such lockbox and the Collection Account and to otherwise effectuate this
clause (n).

 

(e)                                  Section 4 of the Limited Waiver and Seventh
Amendment to Credit Agreement is amended by adding the following subsections
(p) and (q) after existing Section 4(o):

 

(p)                                 Additional Engagement. No later than the
earlier of August 19, 2016 and 30 days after the Third Amendment to Limited
Waiver Agreement Effective Date, the Borrower will engage a consultant to
provide the services described on Schedule A to this Agreement and made a part
of this Agreement, on the terms set forth on Schedule A.

 

(q)                                 Periodic Meetings. The Borrower will cause
each of the division heads of the Borrower’s and its Subsidiaries’ business
units to be available to meet (in person or by telephone) with any consultant or
representative designated by the Administrative Agent at least once each month
to discuss performance, progress with respect to projected performance and other
initiatives and to share other information requested from time to time by such
consultant or representative.

 

(f)                                   Schedule A attached to the Limited Waiver
and Seventh Amendment to Credit Agreement is amended and restated in its
entirety in the form of Schedule A attached to this Amendment.

 

4.                                      AMENDMENTS TO CREDIT AGREEMENT.

 

(a)                                 From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Section 1.1 of the Credit Agreement is
amended by adding the following definitions in the appropriate alphabetical
order:

 

“Asset Coverage Test Amount” means, as of any date of measurement, the sum of
the following: (a) 80% of the gross amount of all domestic accounts receivable
of the Credit Parties, determined as of the last day of the immediately
preceding month; plus (b) 30% of the stated book value of all domestic inventory
owned by the Credit Parties, determined as of the last day of the immediately
preceding month; plus (c) 65% of the domestic cost in excess of billings of the
Credit Parties, determined as of the last day of the immediately preceding
month; minus (d) $5,000,000. As used in this definition, “domestic” means those
assets which are booked and owned by the Borrower or one of its Domestic
Subsidiaries (in the case of accounts receivable or cost in excess of billing)
or owned by the Borrower or one of its Domestic Subsidiaries and located in the
United States (in the case of inventory).

 

“Liquidity” means, as of any date of determination, the sum of (a) the maximum
aggregate principal amount of Revolving Credit Loans available to the Borrower
under Section 2.1 after giving effect to the Dollar Amount of all Revolving
Extensions of Credit, subject to the Revolving Credit Loan Cap Amount, plus
(b) the Dollar Amount of unrestricted domestic cash and Cash Equivalents on hand
of the Borrower and its Subsidiaries.

 

“Pending Transaction” has the meaning set forth on Schedule A to the Limited
Waiver and Seventh Amendment to Credit Agreement and Amendment to Other Loan
Documents.

 

“Revolving Credit Loan Cap Amount” means, as of any date of determination:
(a) (i) during the period from the Third Amendment to Limited Waiver Agreement
Effective Date until the earlier of September 30, 2016 and the date on which the
Borrower completes the Pending Transaction (such earlier date, the “First
Stepdown Date”), $69,000,000, (ii) during the period

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 6

 

--------------------------------------------------------------------------------


 

from the First Stepdown Date until December 31, 2016, the lower of
(A) $65,000,000 and (B) $69,000,000 minus the Net Cash Proceeds from the Pending
Transaction, and (iii) from and after December 31, 2016, $62,000,000, minus
(b) the aggregate amount of all mandatory repayments required to be made by the
Borrower under Section 2.4(b)(vi), Section 2.4(b)(vii) (other than as a result
of the completion of the Pending Transaction prior to September 30, 2016),
Section 2.4(b)(viii), Section 2.4(b)(ix) or Section 2.4(b)(x) through the date
of such determination.

 

“Third Amendment to Limited Waiver Agreement Effective Date” has the meaning
given such term in the Third Amendment to Limited Waiver and Seventh Amendment
to Credit Agreement and Amendment to Other Loan Documents dated as of July   ,
2016, by and among the Borrower, the Administrative Agent, the Required Lenders,
the Swingline Lender and the Issuing Lender, and acknowledged and agreed to by
each of the Subsidiary Guarantors.

 

(b)                                 From and after the Third Amendment to
Limited Waiver Agreement Effective Date, the penultimate sentence contained in
Section 2.1 of the Credit Agreement is amended and restated in its entirety to
read as follows:

 

Notwithstanding anything to the contrary in this Agreement, the maximum
aggregate principal amount of Revolving Credit Loans which may be outstanding at
any time under this Agreement shall not exceed (A) during the period from the
Third Amendment to Limited Waiver Agreement Effective Date through and including
July 31, 2016, the Revolving Credit Loan Cap Amount, and (B) during the period
commencing on August 1, 2016 and continuing thereafter, the lesser of (x) the
Revolving Credit Loan Cap Amount and (y) the Asset Coverage Test Amount. The
Credit Parties agree that the Lenders have no obligation to make available
Revolving Credit Loans in excess of the amount permitted pursuant to the
foregoing sentence.

 

(c)                                  From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Section 2.3(a) of the Credit Agreement
is amended by adding the following new sentence to the end thereof, to read as
follows:

 

Each Notice of Borrowing shall also contain a certification of the aggregate
Liquidity of the Borrower after giving effect to the requested Loan, including a
certification of the aggregate amount of unrestricted domestic cash and Cash
Equivalents on hand as of the date of such request.

 

(d)                                 From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Section 2.4(b)(iv) of the Credit
Agreement is amended by adding the following new sentence to the end thereof, to
read as follows:

 

From August 1, 2016 and thereafter, if on any day the aggregate outstanding
principal amount of Revolving Credit Loans exceeds the Asset Coverage Test
Amount as of such day, the Borrower shall (1) first, to the extent necessary to
eliminate such excess amount, immediately repay outstanding Revolving Credit
Loans which are Base Rate Loans (and/or reduce any pending requests for a
borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day), if any, in an amount equal to such excess amount, and
(2) second, if any such excess remains, to the extent necessary to eliminate
such excess amount, immediately repay outstanding Revolving Credit Loans which
are LIBOR Rate Loans denominated in Dollars (and/or reduce any pending requests
for a borrowing or continuation or conversion of such Loans submitted in respect
of such Loans on such day) in an amount equal to such remaining excess amount.

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 7

 

--------------------------------------------------------------------------------


 

(e)                                  From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Section 7.1 of the Credit Agreement is
amended by adding the following new clauses (g) and (h) thereto, to read as
follows:

 

(g)                                  Restated Financials for Prior Periods. As
soon as available and in any event no later than September 30, 2016, restated
Consolidated balance sheets of the Borrower and its Subsidiaries as of the close
of each of the Fiscal Years ended December 31, 2012, December 31, 2013,
December 31, 2014 and December 31, 2015 and the fiscal quarters ended March 29,
2015, June 28, 2015, September 27, 2015, April 3, 2016 and on or about June 30,
2016, together with Consolidated statements of income, retained earnings and
cash flows including the notes thereto for each such Fiscal Year or such fiscal
quarter, as applicable, all in reasonable detail setting forth in comparative
form the corresponding figures as of the end of and for the preceding Fiscal
Year and prepared in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year. All such annual financial statements shall be audited by an independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

 

(h)                                 Asset Coverage Test Amount.  Commencing
August 1, 2016 (with respect to the month ending July 31, 2016), as soon as
practicable and in any event within twenty (20) days after the end of each
month, a calculation of the Asset Coverage Test Amount, in form and detail
acceptable to the Administrative Agent and certified by the principal financial
officer of the Borrower in substantially the form attached as Exhibit I.

 

(f)                                   From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Section 7.15 of the Credit Agreement is
amended by adding the following new sentence to the end thereof, to read as
follows:

 

The Borrower will not permit at any time outstanding borrowed amounts to
materially exceed those required, taking into account unrestricted cash and Cash
Equivalents on hand and expected near term receipts, it being understood that
borrowed amounts should only be sufficient to enable the Borrower to meet its
anticipated near-term obligations and expenses.

 

(g)                                  From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Section 8.14 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

Section 8.14                             Capital Expenditures. Permit the
aggregate amount of all Capital Expenditures to exceed the amounts set forth
below with respect to the Fiscal Year-to-date period identified for such period:

 

Fiscal Year-to-date Period Ending

 

Maximum Capital Expenditures

 

July 31, 2016

 

$

2,830,000

 

August 28, 2016

 

$

2,865,000

 

October 2, 2016

 

$

3,240,000

 

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 8

 

--------------------------------------------------------------------------------


 

The aggregate amount of Capital Expenditures incurred or made during the Fiscal
Year-to-Date period ending as of each month end shall be certified to the
Administrative Agent and the Lenders on a monthly basis by a Responsible
Officer.

 

(h)                                 From and after the Third Amendment to
Limited Waiver Agreement Effective Date, Exhibit B attached to the Credit
Agreement is amended and restated in the form of Exhibit A attached to this
Amendment.

 

(i)                                     From and after the Third Amendment to
Limited Waiver Agreement Effective Date, the Credit Agreement is amended by
adding a new Exhibit I thereto in the form of Exhibit B attached to this
Amendment.

 

5.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery of this Amendment, the Borrower
represents and warrants that, as of the Third Amendment to Limited Waiver
Agreement Effective Date:

 

(a)                                 other than the representations and
warranties with respect to the previously delivered financial statements for
Fiscal Year 2012, Fiscal Year 2013, Fiscal Year 2014 and Fiscal Year 2015, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects, on and as of the
date hereof as made on and as of such date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects on and as of the date hereof as if made on and as of such date,
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier date);

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default except for the Known Existing
Events of Default and the Anticipated Events of Default and no event has
occurred and is continuing which constitutes a Waiver Termination Event except
for the Known Existing Waiver Termination Events;

 

(c)                                  (i) the Borrower and each other Credit
Party has full power and authority to execute and deliver this Amendment,
(ii) this Amendment has been duly executed and delivered by the Borrower and
each other Credit Party, and (iii) each of the Limited Waiver and Seventh
Amendment to Credit Agreement, as amended by this Amendment, the Credit
Agreement, as amended by the Limited Waiver and Seventh Amendment to Credit
Agreement, and the other Loan Documents, as amended by this Amendment,
constitutes the legal, valid and binding obligations of the Borrower and the
other Credit Parties party thereto, enforceable against the Borrower or such
Credit Party, as applicable, in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies, regardless of whether considered in a
proceeding in equity or at law;

 

(d)                                 neither the execution, delivery and
performance of this Amendment, nor the consummation of any transactions
contemplated herein, will conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which the Borrower
or any other Credit Party is a party or by which any of its properties may be
bound or any Governmental Approval relating to the Borrower or to any Credit
Party, except to the extent such conflict, breach or

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 9

 

--------------------------------------------------------------------------------


 

default, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any governmental authority or other
Person not already obtained (including the Board of Directors (or other similar
governing body) of the Borrower and of each other Credit Party) is required for
the execution, delivery or performance of this Amendment by the Borrower and the
other Credit Parties.

 

6.                                      CONDITIONS TO EFFECTIVENESS OF THIS
AMENDMENT.  This Amendment shall be effective upon satisfaction of each of the
following conditions precedent to the satisfaction of the Administrative Agent:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Amendment, duly executed by the Administrative Agent, the
Required Lenders, the Swingline Lender and the Issuing Lender;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Amendment, duly executed by the Borrower and duly
acknowledged and agreed to by each Subsidiary Guarantor;

 

(c)                                  the Administrative Agent shall have
received from the Borrower, for the account of each Lender which has timely
executed this Amendment, a waiver and amendment fee equal to fifty basis points
(0.50%) of the Revolving Credit Commitment of such Lender (based upon the
Aggregate Revolving Commitments of the Lenders of $69,000,000 after giving
effect to this Amendment), which waiver and amendment fee shall be fully earned
and non-refundable upon receipt;

 

(d)                                 the Administrative Agent shall have received
from the Borrower payment of all costs and fees of the Administrative Agent
which are unpaid and invoiced prior to the date of this Amendment, including
those costs and fees related to travel costs and expenses, appraisals of real
estate, appraisals of machinery and equipment, environmental reports, title
insurance, legal fees and expenses and other out-of-pocket expenses; and

 

(e)                                  the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

7.                                      REFERENCES.

 

(a)                                 Upon the Third Amendment to Limited Waiver
Agreement Effective Date, each reference in the Credit Agreement to “this
Agreement” or words of like import and each reference in any other Loan Document
to the “Credit Agreement” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

 

(b)                                 Upon the Third Amendment to Limited Waiver
Agreement Effective Date, each reference in the Limited Waiver and Seventh
Amendment to Credit Agreement to “this Agreement” or words of like import shall
mean and be a reference the Limited Waiver and Seventh Amendment to Credit
Agreement, as amended by this Amendment.

 

(c)                                  The Credit Agreement, the Limited Waiver
and Seventh Amendment to Credit Agreement and the other Loan Documents, as
amended by this Amendment, shall remain in full force and effect and are hereby
ratified and confirmed.

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 10

 

--------------------------------------------------------------------------------


 

8.                                      RELEASE.  As a material part of the
consideration for the Administrative Agent, the Required Lenders, the Swingline
Lender and the Issuing Lender entering into this Amendment, the Borrower and
each Subsidiary Guarantor (collectively, the “Releasors”) agree as follows (the
“Release Provision”):

 

(a)                                 The Releasors, jointly and severally, hereby
release and forever discharge the Administrative Agent, the Swingline Lender,
the Issuing Lender, each Lender and the Administrative Agent’s, the Swingline
Lender’s, Issuing Lender’s and each Lender’s predecessors, successors, assigns,
officers, managers, directors, shareholders, employees, agents, attorneys and
other professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under or related to
the Loan Documents (collectively, the “Claims”), that Releasors may have or
allege to have against any or all of the Lender Group and that arise from events
occurring before the Third Amendment to Limited Waiver Agreement Effective Date.

 

(b)                                 The Releasors agree not to sue any of the
Lender Group nor in any way assist any other person or entity in suing the
Lender Group with respect to any of the Claims released herein.  The Release
Provision may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of the release contained
herein.

 

(c)                                  The Releasors acknowledge, warrant, and
represent to Lender Group that:

 

(i)                                    The Releasors have read and understand
the effect of the Release Provision.  The Releasors have had the assistance of
independent counsel of their own choice, or have had the opportunity to retain
such independent counsel, in reviewing, discussing, and considering all the
terms of the Release Provision; and if counsel was retained, counsel for
Releasors has read and considered the Release Provision and advised Releasors
with respect to the same.  Before execution of this Amendment, the Releasors
have had adequate opportunity to make whatever investigation or inquiry they may
deem necessary or desirable in connection with the subject matter of the Release
Provision.

 

(ii)                                The Releasors are not acting in reliance on
any representation, understanding, or agreement not expressly set forth herein. 
The Releasors acknowledge that Lender Group has not made any representation with
respect to the Release Provision except as expressly set forth herein.

 

(iii)                            The Releasors have executed this Amendment and
the Release Provision thereof as a free and voluntary act, without any duress,
coercion, or undue influence exerted by or on behalf of any person or entity.

 

(iv)                             The Releasors are the sole owners of the Claims
released by the Release Provision, and the Releasors have not heretofore
conveyed or assigned any interest in any such Claims to any other person or
entity.

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 11

 

--------------------------------------------------------------------------------


 

(d)                                 The Releasors understand that the Release
Provision was a material consideration in the agreement of the Administrative
Agent, Swingline Lender, Issuing Lender and each Lender to enter into this
Amendment.

 

(e)                                  It is the express intent of the Releasors
that the release and discharge set forth in the Release Provision be construed
as broadly as possible in favor of Lender Group so as to foreclose forever the
assertion by the Releasors of any Claims released hereby against Lender Group.

 

(f)                                   If any term, provision, covenant, or
condition of the Release Provision is held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable, the remainder of the provisions shall
remain in full force and effect.

 

(g)                                 The Releasors acknowledge that they may
hereafter discover facts in addition to or different from those that they now
know or believe with respect to the Claims released herein, but the Releasors
expressly shall have and intend to fully, finally and forever have released and
discharged any and all such Claims.  The Releasors expressly waive any provision
of statutory or decisional law to the effect that a general release does not
extend to Claims that the releasing party does not know or suspect to exist in
such party’s favor at the time of executing the release.

 

9.                                      COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder
(including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

10.                               SUBSIDIARY GUARANTORS’ ACKNOWLEDGMENT AND
AGREEMENT.  By signing below, each Subsidiary Guarantor (a) acknowledges,
consents and agrees to this Amendment, (b) acknowledges and agrees to any
amendment to its obligations in respect of the Subsidiary Guaranty Agreement
made pursuant to this Amendment, (c) acknowledges and agrees that its
obligations in respect of the Subsidiary Guaranty Agreement and the Security
Agreement are not released, diminished, waived, modified, impaired or affected
in any manner by this Amendment or any of the provisions contemplated herein,
(d) ratifies and confirms its obligations under the Subsidiary Guaranty
Agreement and the Security Agreement, and (e) acknowledges and agrees that it
has no claims or offsets against, or defenses or counterclaims to, the
Subsidiary Guaranty Agreement, the Security Agreement or any other Loan
Documents or Obligations.

 

11.                               EXECUTION IN COUNTERPARTS.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.  For purposes of this Amendment, a counterpart
hereof (or signature page thereto) signed and transmitted by any Person party
hereto to the Administrative Agent (or its counsel) by facsimile machine,
telecopier or electronic mail is to be treated as an original.  The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

 

12.                               GOVERNING LAW.  This Amendment and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Amendment or any other Loan Document (except, as to any other Loan Document, as

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 12

 

--------------------------------------------------------------------------------


 

expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

13.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

14.                               HEADINGS.  Section headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

15.                               ENTIRE AGREEMENT.  THIS AMENDMENT IS A LOAN
DOCUMENT.  THE LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT AND THE
CREDIT AGREEMENT, EACH AS AMENDED BY THIS AMENDMENT, AND THE OTHER LOAN
DOCUMENTS, AS AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

THIRD AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 13

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first set forth
above.

 

 

 

BORROWER:

 

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Craig Holmes

 

Name: /s/Craig Holmes

 

Title: Senior Vice President of Finance

 

Signature Page to Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, the Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Kristine B. Netjes

 

Name: Kristine B. Netjes

 

Title: Senior Vice President

 

Signature Page to Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Matthew Karki

 

Name: Matthew Karki

 

Title: Vice President

 

Signature Page to Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

By:

/s/ Mitch Turknett

 

Name: Mitch Turknett

 

Title: Senior Vice President

 

Signature Page to Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ R. Alan Green

 

Name: R. Alan Green

 

Title: Authorized Officer

 

Signature Page to Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC

 

TOG HOLDINGS, INC.

 

TOG MANUFACTURING COMPANY, INC.

 

GPEG, LLC

 

HETSCO HOLDINGS, INC.

 

HETSCO, INC.

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

BRADEN CONSTRUCTION SERVICES, INC.

 

STEAM ENTERPRISES LLC

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name: Erin Gonzalez

 

Title: Vice President and Treasurer

 

Signature Page to Third Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------